Exhibit 10.2

Newell Brands LTIP RSU Award

February 2018

FORM OF 2018 RESTRICTED STOCK UNIT AWARD AGREEMENT (“AGREEMENT”)

A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell Brands
Inc. (formerly known as Newell Rubbermaid Inc.), a Delaware corporation (the
“Company”), to the employee (the “Grantee”) named in the Award letter provided
to the Grantee (the “Award Letter”) relating to the common stock, par value
$1.00 per share (the “Common Stock”), of the Company, shall be subject to the
following terms and conditions and the provisions of the Newell Rubbermaid Inc.
2013 Incentive Plan, a copy of which is provided to the Grantee and the terms of
which are hereby incorporated by reference (the “Plan”). Unless otherwise
provided herein, capitalized terms of this Agreement shall have the same
meanings ascribed to them in the Plan.

1.    Acceptance by Grantee. The receipt of the Award is conditioned upon the
Grantee’s acceptance of the Award Letter, thereby becoming a party to this
Agreement, no later than sixty (60) days after the date of the Award set forth
therein (the “Award Date”) or, if later, thirty (30) days after the Grantee is
informed of the availability of this Agreement.

2.    Grant of RSUs. The Company hereby grants to the Grantee the Award of RSUs,
as set forth in the Award Letter. An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive, as determined by the
Company, either a payment of a share of Common Stock for each RSU or cash equal
to the Fair Market Value of a share of Common Stock on the date of vesting of
the Grantee’s Award, or a combination thereto, as described in Section 7 of this
Agreement. A “Time-Based RSU” is a RSU subject to a service-based restriction on
vesting; and a “Performance-Based RSU” is a RSU subject to restrictions on
vesting based upon the achievement of specific performance goals.

3.    RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee.

4.    Dividend Equivalents.

(a)    Time-Based RSUs. Upon the record date of any dividend on Common Stock
that occurs during the period preceding the earlier of the date of vesting of
the Grantee’s Award or the date the Grantee’s Award is forfeited as described
with Section 5, the Company shall credit the Grantee’s RSU Account with an
amount equal in value to the dividends that the Grantee would have received had
the Grantee been the actual owner of the number of shares of Common Stock
represented by the Time-Based RSUs in the Grantee’s RSU Account on that record
date. Such amounts shall be paid to the Grantee at the time and in the form of
payment specified in Section 7. Any such dividend equivalents relating to
Time-Based RSUs that are



--------------------------------------------------------------------------------

forfeited shall also be forfeited. Any such payments shall be payments of
dividend equivalents, and shall not constitute the payments of dividends to the
Grantee that would violate the provisions of Section 9 of this Agreement.

(b)    Performance-Based RSUs. Upon the record date of any dividend on Common
Stock that occurs during the period preceding the earlier of the date of vesting
of the Grantee’s Award or the date the Grantee’s Award is forfeited as described
in Section 5, the Company shall credit the Grantee’s RSU Account with an amount
equal in value to the dividends that the Grantee would have received had the
Grantee been the actual owner of the number of shares of Common Stock
represented by the Performance-Based RSUs in the Grantee’s RSU Account on that
record date. Such amounts shall be paid to the Grantee at the time and in the
form of payment specified in Section 7. The amount of dividend equivalents
payable to the Grantee shall be adjusted to reflect the adjustment made to the
related RSUs pursuant to Section 6 (which shall be determined by multiplying
such amount by the percentage adjustment made to the related RSUs). Any such
dividend equivalents relating to Performance-Based RSUs that are forfeited shall
also be forfeited. Any such payments shall be payments of dividend equivalents,
and shall not constitute the payments of dividends to the Grantee that would
violate the provisions of Section 9 of this Agreement.

5.    Vesting.

(a)    Except as described in subsections (b), (c), (d) and (e) below, the
Grantee shall become vested (i) in his Award of Time-Based RSUs ratably in
one-third increments on the first, second and third anniversaries of the Award
Date if the Grantee remains in continuous employment with the Company or an
affiliate until such vesting date, and (ii) in his Award of Performance-Based
RSUs upon the third anniversary of the Award Date if (aa) the Grantee remains in
the continuous employment with the Company or an affiliate until such vesting
date, and (bb) the performance criteria applicable to such Performance-Based
RSUs, set forth in Exhibit A to this Agreement, are satisfied.

(b)    If, prior to the third anniversary of the Award Date, the Grantee dies or
becomes disabled, the portion of the Award then unvested shall become vested on
such date of death or disability. For this purpose “disability” means (as
determined by the Committee in its sole discretion) the Grantee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
twelve (12) months.

(c)    If the Grantee’s employment with the Company and all affiliates
terminates prior to the third anniversary of the Award Date due to retirement,
without cause, and on or after the date on which the Grantee has attained age
sixty (60), any unvested Time-Based RSUs and Performance-Based RSUs granted
twelve (12) or more months prior to retirement shall remain outstanding until
the applicable vesting date, at which time the Time-Based RSUs will vest as
provided in Section 5(a) above and the Grantee will receive “Pro-Rated
Time-Based RSUs”, and the Performance-Based RSUs (which shall not be prorated)
will vest as

 

- 2 -



--------------------------------------------------------------------------------

provided in Section 5(a) above based on the performance criteria applicable to
such Performance-Based RSUs set forth in Exhibit A to this Agreement. If the
Grantee’s employment with the Company and all affiliates terminates prior to the
third anniversary of the Award Date due to retirement, without cause, and on or
after the date on which the Grantee has attained age fifty-five (55) with ten or
more years of credited service but before the date on which the Grantee has
attained age sixty (60), any unvested Time-Based RSUs and Performance-Based RSUs
granted twelve (12) or more months prior to retirement shall remain outstanding
until the applicable vesting date, at which time the Time-Based RSUs and the
Performance-Based RSUs will vest as provided in Section 5(a) above and the
Grantee will receive “Pro-Rated Time-Based RSUs” and “Pro-Rated
Performance-Based RSUs”, with such Pro-Rated Performance-Based RSUs to vest as
provided in Section 5(a) above based on the performance criteria applicable to
such Pro-Rated Performance-Based RSUs set forth in Exhibit A to this Agreement.
The portion of the Award that does not vest shall be forfeited to the Company.
For the avoidance of doubt, any Award made less than twelve (12) months prior to
retirement shall be forfeited and no portion of such Award shall vest. For
purposes of this subsection (c):

(1)    The term “affiliate” means each entity with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
substituting “at least 50%” instead of “at least 80%” in making such
determination.

(2)    The term “credited service” means the Grantee’s period of employment with
the Company and all affiliates since the most recent date of hire (including any
predecessor company or business acquired by the Company or any affiliate,
provided the Grantee was immediately employed by the Company or any affiliate).
Age and credited service shall be determined in fully completed years and
months, with each month being measured as a continuous period of thirty
(30) days.

(3)    The term “cause” means the Grantee’s termination of employment due to
unsatisfactory performance or conduct detrimental to the Company or its
affiliates, as determined solely by the Company.

(4)    The term “Pro-Rated Time-Based RSUs” means, with respect to the
Time-Based RSUs granted to the Grantee, the portion of the Time-Based RSUs
determined by dividing the full number of months of Grantee’s employment with
the Company and all affiliates from the Award’s grant date until Grantee’s
retirement by the full number of months in the applicable vesting period (in
each case carried out to three decimal points).

(5)     The term “Pro-Rated Performance-Based RSUs” means, with respect to the
Performance-Based RSUs granted to the Grantee, the portion of the
Performance-Based RSUs determined by dividing the full number of months of
Grantee’s employment with the Company and all affiliates from the Award’s grant
date until Grantee’s retirement by thirty-six (36) (in each case carried out to
three decimal points).

 

- 3 -



--------------------------------------------------------------------------------

(d)    If the Grantee’s employment with the Company and all affiliates
terminates prior to the third anniversary of the Award Date either by the
Company for any reason other than Good Cause or by the Grantee for Good Reason,
(i) any unvested Time-Based RSUs shall remain outstanding until the applicable
vesting date, at which time the Time-Based RSUs shall vest in full as provided
in Section 5(a) above (without regard to any requirements regarding continuous
employment with the Company or an affiliate until such vesting date) and
(ii) Performance-Based RSUs shall remain outstanding until the applicable
vesting date and shall vest in full as provided in Section 5(a) above (without
regard to any requirements regarding continuous employment with the Company or
an affiliate until such vesting date) based on the performance criteria
applicable to such Performance-Based RSUs set forth in Exhibit A to this
Agreement. For purposes of this Agreement:

(1)    “Good Cause” means:

i.    the Grantee’s willful engagement in misconduct in the performance of his
or her duties that causes material harm to the Company; or

ii.    the Grantee’s conviction of a criminal violation involving fraud or
dishonesty.

Without limiting the generality of the foregoing, the following shall not
constitute Good Cause: the failure by the Grantee and/or the Company to attain
financial or other business objectives; any personal or policy disagreement
between the Grantee and the Company or any member of the Board; or any action
taken by the Grantee in connection with his or her duties if the Grantee has
acted in good faith and in a manner he or she reasonably believed to be in, and
not opposed to, the best interest of the Company and had no reasonable cause to
believe his or her conduct was improper. Notwithstanding anything herein to the
contrary, in the event the Company terminates the employment of the Grantee for
Good Cause hereunder, the Company shall give the Grantee at least thirty
(30) days’ prior written notice specifying in detail the reason or reasons for
the Grantee’s termination.

(2)    “Good Reason” shall exist if, without the Grantee’s written consent:

i.    there is a material change in the nature or the scope of the Grantee’s
authority or duties;

ii.    the Grantee is required to report (A) to an officer with a materially
lesser position or title than the officer to whom the Grantee reported before
such change in reporting structure was instituted, if the Grantee is not the
Chief Executive Officer of the Company, or (B) to other than the entire Board,
if the Grantee is the Chief Executive Officer of the Company;

iii.    a material reduction in the Grantee’s rate of base salary;

 

- 4 -



--------------------------------------------------------------------------------

iv.    the Company changes by fifty (50) miles or more the principal location in
which the Grantee is required to perform services;

v.    the Company terminates or materially amends, or terminates or materially
restricts the Grantee’s participation in, any equity, bonus or equity-based
compensation plans or qualified or supplemental retirement plans so that, when
considered in the aggregate with any substitute plan or plans, the plans in
which the Grantee is participating materially fail to provide him or her with a
level of benefits provided in the aggregate by such plans prior to such
termination or amendment; or

vi.    the Company materially breaches the provisions of this Agreement.

A termination of the Grantee’s employment shall not be deemed to be for Good
Reason unless (i) the Grantee gives notice to the Company of the existence of
the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (ii) the Company fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (iii) the Grantee’s termination occurs not later than ninety
(90) days after such event or condition initially occurs or exists, in each case
without the Grantee’s written consent.

(e)    If the Grantee’s employment with the Company and all affiliates
terminates prior to the third anniversary of the Award Date for any reason other
than those described in subsections (b), (c), (d) and (f) of this Section 5, the
then-unvested portion of the Award shall be forfeited to the Company,
automatically upon such termination of the Grantee’s employment, without further
action required by the Company, and no portion of the Award shall thereafter
vest.

(f)    In the case of a Grantee who is also a Director, if the Grantee’s
employment with the Company and all affiliates terminates before the end of the
Award’s three (3) - year vesting period, but the Grantee remains a Director, the
Grantee’s service on the Board will be considered employment with the Company,
and the Grantee’s Award will continue to vest while the Grantee’s service on the
Board continues. Any subsequent termination of service on the Board will be
considered termination of employment and vesting will be determined as of the
date of such termination of service; provided, that, to the extent the Grantee
would receive more favorable treatment under any of the previous subsections of
this Section 5, the Grantee shall be entitled to whichever treatment is more
favorable to the Grantee.

(g)    The provisions of Section 12.1(b) of the Plan shall apply to the
Grantee’s Award of Performance-Based RSUs in the event of a Change in Control,
and Plan Section 12.1(a) shall be inapplicable to such Award of
Performance-Based RSUs. For the avoidance of doubt, Performance-Based RSUs
following a Change in Control shall be treated in the same manner as Time-Based
RSUs following a Change in Control (e.g., the value of an unvested
Performance-Based RSU shall equal the value of an unvested Time-Based RSU, and
any unvested Performance-Based RSUs shall either be replaced by a time-based
equity award or become immediately vested).

 

- 5 -



--------------------------------------------------------------------------------

The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Grantee and the Company or any of its affiliates to
the extent such provisions provide treatment that is more favorable to the
Grantee than the treatment described in this Section 5, and such more favorable
provisions in such employment security agreement or severance agreement
concerning vesting of an Award shall supersede any inconsistent or contrary
provision of this Section 5. For the avoidance of doubt, to the extent any
written employment security agreement or severance agreement provides for
treatment that conflicts with the treatment described in this Section 5, the
Grantee shall be entitled to the treatment more favorable to the Grantee.

6.    Adjustment of Performance-Based RSUs. The number of RSUs subject to the
Award that are Performance-Based RSUs as described in the Award Letter shall be
adjusted by the Committee after the end of the three (3) - year performance
period that begins on January 1 of the year in which the Award is granted, in
accordance with the long-term incentive performance pay terms and conditions
established under the Plan (the “LTIP”). Any Performance-Based RSUs that vest in
accordance with Section 5(b) prior to the date the Committee determines the
level of performance goal achievement applicable to such RSUs shall not be
adjusted pursuant to the LTIP. The particular performance criteria that apply to
the Performance-Based RSUs are set forth in Exhibit A to this Agreement.

7.    Settlement of Award. If a Grantee becomes vested in the Award in
accordance with Section 5, the Company shall pay to the Grantee, or the
Grantee’s personal representative, beneficiary or estate, as applicable, either
a number of shares of Common Stock equal to the number of vested RSUs and
dividend equivalents credited to the Grantee’s RSU Account in respect of such
vested RSUs, as adjusted in accordance with Section 6, if applicable, or cash
equal to the Fair Market Value of such shares of Common Stock and dividend
equivalents credited to the Grantee’s RSU Account in respect of such vested RSUs
on the date of vesting, or a combination thereof. Such shares and/or cash shall
be delivered/paid in a single sum within thirty (30) days following the date of
vesting as defined in Section 5.

8.    Withholding Taxes. The Company shall withhold from any payment made to the
Grantee in cash an amount sufficient to satisfy all Federal, state and local
withholding tax requirements. In the case of a payment made in shares of Common
Stock, the Grantee shall pay to the Company an amount sufficient to satisfy all
minimum Federal, state and local withholding tax requirements prior to the
delivery of any shares. Payment of such taxes may be made by one or more of the
following methods: (i) in cash, (ii) in cash received from a broker-dealer to
whom the Grantee has submitted irrevocable instructions to deliver the amount of
withholding tax to the Company from the proceeds of the sale of shares subject
to the Award, (iii) by directing the Company to withhold a number of shares
otherwise issuable pursuant to the Award with a Fair Market Value equal to the
tax required to be withheld, (iv) by

 

- 6 -



--------------------------------------------------------------------------------

delivery to the Company of other Common Stock owned by the Grantee that is
acceptable to the Company, valued at its Fair Market Value on the date of
payment, or by certifying to ownership by attestation of such previously owned
Common Stock, or (v) any combination of the foregoing.

9.    Rights as Stockholder. The Grantee shall not be entitled to any of the
rights of a stockholder of the Company with respect to the Award, including the
right to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.

10.    Share Delivery. Delivery of any shares in connection with settlement of
the Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).

11.    Award Not Transferable. The Award may not be transferred other than by
last will and testament or the applicable laws of descent or distribution or
pursuant to a qualified domestic relations order. The Award shall not otherwise
be assigned, transferred, or pledged for any purpose whatsoever and is not
subject, in whole or in part, to attachment, execution or levy of any kind. Any
attempted assignment, transfer, pledge, or encumbrance of the Award, other than
in accordance with its terms, shall be void and of no effect.

12.    Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt, and, to the extent applicable, in compliance with the requirements of
Code Section 162(m) including, without limitation, any prorations required by
Code Section 162(m).

13.    Section 409A Compliance. To the extent that the Grantee’s right to
receive payment of the RSUs and dividend equivalents constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and regulatory
guidance promulgated thereunder (“Section 409A”), then notwithstanding anything
contained in the Plan to the contrary, the shares of Common Stock and cash
otherwise deliverable under Sections 4 and 7 shall be delivered in accordance
with the requirements of Section 409A of the Code because:

(a)    The shares of Common Stock underlying the vested RSUs and the related
dividend equivalents that are to become vested, and are deliverable, on the
first, second and/or third anniversaries of the Award Date (where the Grantee
either remains in continuous employment with the Company or an affiliate until
such vesting date, terminates employment prior to the third year anniversary of
the Award Date due to retirement, as defined above, is terminated by the Company
for any reason other than Good Cause, or terminates employment for Good Reason)
shall be delivered to the Grantee, or his personal representative, beneficiary
or estate, as applicable, within thirty (30) days following the applicable
anniversary of the Award Date.

 

- 7 -



--------------------------------------------------------------------------------

(b)    The shares of Common Stock underlying the vested RSUs and the related
dividend equivalents that are to become vested, and are deliverable, prior to
the applicable anniversary of the Award Date on the Grantee’s death or
disability shall be delivered to the Grantee, or his personal representative,
beneficiary or estate, as applicable, within thirty (30) days following the
Grantee’s death or disability.

(c)    In the event that any taxes described in Section 8 of this Agreement are
due prior to the distribution of shares of Common Stock or cash underlying the
RSUs, then the Grantee shall be required to satisfy the tax obligation in cash.

(d)    Notwithstanding any provision of this Agreement, the Grantee shall be
solely responsible for the tax consequences related to this Award, and neither
the Company nor its affiliates shall be responsible if the Award fails to comply
with, or be exempt from, Section 409A of the Code.

14.    Restrictive Covenants.

(a)    Definitions. The following definitions apply in this Agreement:

(1)    “Confidential Information” means any information that is not generally
known outside the Company relating to any phase of business of the Company,
whether existing or foreseeable, including information conceived, discovered or
developed by the Grantee. Confidential Information includes, but is not limited
to: project files; product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.

(2)    “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic value
from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of “trade secret”
under applicable law, the latter definition shall control.

 

- 8 -



--------------------------------------------------------------------------------

(3)    Neither Confidential Information nor Trade Secrets include general skills
or knowledge, or skills which the Grantee obtained prior to the Grantee’s
employment with the Company.

(4)    “Tangible Company Property” means: documents; reports; drawings;
diagrams; summaries; photographs; designs; specifications; formulae; samples;
models; research and development information; prototypes; tools; equipment;
proposals; files; supplier information; and all other written, printed, graphic
or electronically stored matter, as well as computer software, hardware,
programs, disks and files, and any supplies, materials or tangible property that
concern the Company’s business and that come into the Grantee’s possession by
reason of the Grantee’s employment, including, but not limited to, any
Confidential Information and Trade Secrets contained in tangible form.

(5)     “Inventions” means any improvement, discovery, writing, formula or idea
(whether or not patentable or subject to copyright protection) relating to the
existing or foreseeable business interests of the Company or resulting from any
work performed by the Grantee for the Company. Inventions include, but are not
limited to, methods, devices, products, techniques, laboratory and field
practices and processes, and improvements thereof and know-how related thereto,
as well as any copyrightable materials and any trademark and trade name whether
or not subject to trademark protection. Inventions do not include any invention
that does not relate to the Company’s business or anticipated business or that
does not relate to the Grantee’s work for the Company and which was developed
entirely on the Grantee’s own time without the use of Company equipment,
supplies, facilities or Confidential Information or Trade Secrets.

(b)    Confidentiality

(1)    During the Grantee’s employment and for a period of five (5) years
thereafter, regardless of whether the Grantee’s separation is voluntary or
involuntary or the reason therefor, the Grantee shall not use any Tangible
Company Property, nor any Confidential Information or Trade Secrets, that comes
into the Grantee’s possession in any way by reason of the Grantee’s employment,
except for the benefit of the Company in the course of the Grantee’s employment
by it, and not in competition with or to the detriment of the Company. The
Grantee also will not remove any Tangible Company Property from premises owned,
used or leased by the Company except as the Grantee’s duties shall require and
as authorized by the Company, and upon termination of the Grantee’s employment,
all Confidential Information, Trade Secrets, and Tangible Company Property
(including all paper and electronic copies) will be turned over immediately to
the Company, and the Grantee shall retain no copies thereof.

 

- 9 -



--------------------------------------------------------------------------------

(2)    During the Grantee’s employment and for so long thereafter as such
information is not generally known to the public, through no act or fault
attributable to the Grantee, the Grantee will maintain all Trade Secrets to
which the Grantee has received access while employed by the Company as
confidential and as the property of the Company.

(3)    The foregoing means that the Grantee will not, without written authority
from the Company, use Confidential Information or Trade Secrets for the benefit
or purposes of the Grantee or of any third party, or disclose them to others,
except as required by the Grantee’s employment with the Company or as authorized
above.

(4)     Nothing in this Agreement prevents the Grantee from providing, without
prior notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations.

(c)    Inventions and Designs

(1)    The Grantee will promptly disclose to the Company all Inventions that the
Grantee develops, either alone or with others, during the period of the
Grantee’s employment. All inventions that the Grantee has developed prior to
this date have been identified by the Grantee to the Company. The Grantee shall
make and maintain adequate and current written records of all Inventions covered
by this Agreement. These records shall be and remain the property of the
Company.

(2)    The Grantee hereby assigns any right and title to any Inventions to the
Company.

(3)    With respect to Inventions that are copyrightable works, any Invention
the Grantee creates will be deemed a “work for hire” created within the scope of
the Grantee’s employment, and such works and copyright interests therein (and
all renewals and extensions thereof) shall belong solely and exclusively to the
Company, with the Company having sole right to obtain and hold in its own name
copyrights or such other protection as the Company may deem appropriate to the
subject matter, and any extensions or renewals thereof. If and to the extent
that any such Invention is found not to be a work-for-hire, the Grantee hereby
assigns to the Company all right and title to such Invention (including all
copyrights and other intellectual property rights therein and all renewals and
extensions thereof).

(4)    The Grantee agrees to execute all papers and otherwise provide assistance
to the Company to enable it to obtain patents, copyrights, trademarks or other
legal protection for Inventions in any country during, or after, the period of
the Grantee’s employment. Such assistance shall include but not be limited to
preparation and modification (or both) of patent, copyright or trademark
applications, preparation and modification (or both) of any documents related to
perfecting the Company’s title to the Inventions, and assistance in any
litigation which may result or which may become necessary to obtain, assert, or
defend the validity of any such patent, copyright or trademark or otherwise
relates to such patent, copyright or trademark.

 

- 10 -



--------------------------------------------------------------------------------

(d)    Non-Solicitation. Throughout the Grantee’s employment and for twenty-four
(24) months thereafter, the Grantee agrees that the Grantee will not directly or
indirectly, individually or on behalf of any person or entity, solicit or
induce, or assist in any manner in the solicitation or inducement of:
(i) employees of the Company, other than those in clerical or secretarial
positions, to leave their employment with the Company (this restriction is
limited to employees with whom the Grantee has had contact for the purpose of
performing the Grantee’s job duties and responsibilities); or (ii) customers or
actively-sought prospective customers of the Company to purchase from another
person or entity products and services that are the same as or similar to those
offered and provided by the Company in the last two (2) years of the Grantee’s
employment (“Competitive Products”) (this restriction is limited to customers or
actively-sought prospective customers with whom the Grantee has material contact
through performance of the Grantee’s job duties and responsibilities or through
otherwise performing services on behalf of the Company).

(e)    Non-Competition. Throughout the Grantee’s employment and for twenty-four
(24) months thereafter, whether terminated for any reason or no reason, Grantee
will not perform the same or substantially the same job duties on behalf of a
business or organization that competes with any line of business of the Company
for which Grantee has provided substantial services; provided, however, that for
the purpose of this paragraph “line of business” shall exclude any product line
or category that accounts for less than two percent (2%) of the consolidated net
sales of the Company or the Grantee’s new employer during the last completed
fiscal year prior to the termination of employment. Because the Company’s
business is worldwide in scope, it is reasonable for this restriction to apply
in every state in the United States and in every other country in which
Competitive Products under such line of business were or are sold or marketed.

(f)    Non-Disparagement. Throughout the Grantee’s employment and for
twenty-four (24) months thereafter, whether terminated for any reason or no
reason, the Grantee agrees not to make any disparaging or negative statements
regarding the Company or its affiliated companies and its and their officers,
directors, and employees, or its and their products, or to otherwise act in any
manner that would damage the business reputation of the same. Nothing in this
non-disparagement provision is intended to limit your ability to provide
truthful information to any governmental or regulatory agency or to cooperate
with any such agency in any investigation.

(g)    Enforcement.

(1)    The Grantee acknowledges and agrees that: (i) the restrictions provided
in this Section 14 of the Agreement are reasonable in time and scope in light of
the necessity for the protection of the business and good will of the Company
and the consideration provided to the Grantee under this Agreement; and (ii) the
Grantee’s ability to work and earn a living will not be unreasonably restrained
by the application of these restrictions.

 

- 11 -



--------------------------------------------------------------------------------

(2)    The Grantee also recognizes and agrees that should the Grantee fail to
comply with the restrictions set forth above, the Company would suffer
substantial damage for which there is no adequate remedy at law due to the
impossibility of ascertaining exact money damages. The Grantee therefore agrees
that in the event of the breach or threatened breach by the Grantee of any of
the terms and conditions of Section 14 of this Agreement, the Company shall be
entitled, in addition to any other rights or remedies available to it, to
institute proceedings in a federal or state court to secure immediate temporary,
preliminary and permanent injunctive relief without the posting of a bond. The
Grantee additionally agrees that if the Grantee is found to have breached any
covenant in this Section 14 of the Agreement, the time period provided for in
the particular covenant will not begin to run until after the breach has ended,
and the Company will be entitled to recover all costs and attorney fees incurred
by it in enforcing this Section 14 of the Agreement.

(3)    Grantee may transfer between Newell Brands subsidiaries, Divisions or
brands and/or assume different job duties during employment. In that case, these
Confidentiality and Non-Solicitation provisions shall automatically be assigned
to any other Company employer without any further action by Grantee and without
any additional consideration for this Agreement to be enforceable against
Grantee by Company.

15.    Data Privacy Consent. The Grantee hereby consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement by the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. The Grantee understands that the Company and its affiliates hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, Social Security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock or stock units awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Grantee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Grantee’s country. The Grantee understands that the Grantee may request a
list with the names and addresses of any potential recipients of the Data by
contacting the local human resources representative. The Grantee authorizes the
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data, as may be required to a broker or other third party with
whom the Grantee may elect to deposit any

 

- 12 -



--------------------------------------------------------------------------------

shares or other award acquired under the Plan. The Grantee understands that Data
will be held only as long as is necessary to implement, administer and manage
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Grantee understands that refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, the Grantee understands that the Grantee may contact his or her local
human resources representative.

16.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this Award and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

17.    Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware. The Grantee agrees to submit to personal jurisdiction in the Delaware
federal and state courts, and all suits arising between the Company and the
Grantee must be brought in said Delaware courts, which will be the sole and
exclusive venue for such claims.

18.    Acknowledgment. BY ACCEPTING THE AWARD LETTER, THE GRANTEE ACKNOWLEDGES
THAT THE GRANTEE HAS READ, UNDERSTOOD AND AGREES TO ALL OF THE PROVISIONS OF
THIS AGREEMENT, AND THAT THE GRANTEE WAS AFFORDED SUFFICIENT OPPORTUNITY BY THE
COMPANY TO OBTAIN INDEPENDENT LEGAL ADVICE AT THE GRANTEE’S EXPENSE PRIOR TO
ACCEPTING THE AWARD LETTER.

 

  NEWELL BRANDS INC.  

Bradford R. Turner, Chief Legal and Administrative

Officer and Corporate Secretary

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN

2018 RESTRICTED STOCK UNIT AWARD AGREEMENT

Performance Criteria Applicable to

Performance-Based RSUs

 

1. The Performance-Based RSUs covered by the Award will be subject to analysis
with respect to the following Total Shareholder Return (“TSR”) Comparator Group
members:1

 

3M Company

Avery Dennison Corporation

Brother Industries

The Clorox Company

Colgate-Palmolive Company

Dorel Industries Inc.

Ecolab Inc.

Electrolux Ab

Emerson Electric

Estee Lauder

Fortune Brands

  

General Mills

Henkel2

Kraft Heinz

Kimberly-Clark Corporation

Mattel, Inc.

Mitsubishi Electric

Societe Bic Sa

Tupperware Brands

VF Corporation

Whirlpool Corporation

 

2. The Company’s ranking (in the range of highest to lowest) in the TSR
Comparator Group at the end of the performance period beginning January 1, 2018,
and ending December 31, 2020, will be determined by the Committee on the basis
of the TSR for the Performance Period for each of the members in the TSR
Comparator Group as calculated below (with the highest number ranked first and
the lowest number ranked last):

TSR is calculated as follows and then expressed as a percentage:

(Ending Average Market Value – Beginning Average Market Value) + Cumulative
Annual Dividends

Beginning Average Market Value

 

 

1  Any companies that are in the TSR Comparator Group at the beginning of the
performance period that no longer exist at the end of the three-year performance
period, (e.g., through merger, buyout, spin-off, or similar transaction), or
otherwise change their structure or business such that they are no longer
reasonably comparable to the Company, shall be disregarded by the Committee in
the Committee’s calculation of the appropriate interpolated percentage.

2  HEN3.DE

 

A-1



--------------------------------------------------------------------------------

“Average Market Value” means the simple average of the daily stock prices at
close for each trading day during the applicable period for which such closing
price is reported by the NYSE or other authoritative source the Committee may
determine.

“Beginning Average Market Value” means the Average Market Value based on the
twenty (20) trading days commencing January 29, 2018.

“Cumulative Annual Dividends” mean the cumulative dividends and other
distributions with respect to a share of the Common Stock, the record date for
which occurs within the Performance Period.

“Ending Average Market Value” means the Average Market Value based on the
trading days in the last ninety (90) days of the Performance Period.

“Performance Period” means the period beginning January 1, 2018 and ending
December 31, 2020.

 

3. The number of Performance-Based RSUs subject to the Award will be multiplied
by an interpolated percentage (using straight-line interpolation) attributable
to the Company’s ranking in the TSR Comparator Group as set forth below:

The TSR Comparator Group member with the highest ranking will have a percentage
of 200%, and the member with the lowest ranking in the TSR Comparator Group will
have a percentage of 0%. However, in the event the Company’s ranking in the TSR
Comparator Group is in the bottom quartile of the TSR Comparator Group at the
end of the three-year performance period (i.e., December 31, 2020), no payment
shall be made regardless of the interpolated percentage. TSR Comparator Group
members between the highest ranking and lowest ranking will have interpolated
percentages. For example, if the initial TSR Comparator Group has 22 companies
at the beginning of the performance period and 3 of the companies have been
merged out of existence or are no longer comparable by the end of the
performance period, the interpolated percentages will be based on where the
Company ranks among the remaining 19 companies as follows:

 

Rank

(Highest to Lowest)

   Percentage     Percentage  

1st

     200 %      200 % 

2nd

     188.9 %      188.9 % 

3rd

     177.8 %      177.8 % 

4th

     166.7 %      166.7 % 

5th

     155.6 %      155.6 % 

6th

     144.4 %      144.4 % 

7th

     133.3 %      133.3 % 

 

A-2



--------------------------------------------------------------------------------

Rank

(Highest to Lowest)

   Percentage     Percentage  

8th

     122.2 %      122.2 % 

9th

     111.1 %      111.1 % 

10th

     100.0 %      100.0 % 

11th

     88.9 %      88.9 % 

12th

     77.8 %      77.8 % 

13th

     66.7 %      66.7 % 

14th

     55.6 %      55.6 % 

15th

     44.5 %      44.5 %3 

16th

     33.4 %      0 % 

17th

     22.3 %      0 % 

18th

     11.2 %      0 % 

19th

     0 %      0 % 

 

 

3  In the event that the cutoff for the bottom quartile occurs between ranks
(e.g., between 15th and 16th in the example above) the zero payout percentage
will not apply to the higher rank with the percentage determined by
interpolation between 0% and 44.5%.

 

A-3